        Case 1:83-cr-00150-PAC Document 84-4 Filed 08/10/20 Page 1 of 2




DEAR YOUR HONOR MY NAME IS GUY THOMAS FISHER I AM CURRENTLY SERVING MY 38th. YEAR IN
PRISON AND I WILL BE 73 YEARS OLD ON JULY 21, 2020. I AM WRITING YOU IN BEHALF OF MYSELF. I AM
CURRENTLY AN INMATE AT F.C.I. YAZOO CITY MEDIUM. P.O. BOX 5000. WHICH IS LOCATED IN YAZOO
CITY, MS. 39194



FOR THE PAT 38 YEARS I HAVE BEEN INCARCERATED. I WAS SENTENCES TO A LIFE TERM OF
IMPRISONMENT WITH NO ELIGIBILITY FOR PAROLE. I WAS CONVICTED OF DRUG RELATED CRIMES.
WHICH INCLUDED CONTINUED CRIMINAL ENTERPRISE, 1983.



YOUR HONOR I KNOW I CAN NOT CHANGE MY PAST, NOR CAN I HIDE MY NEGATIVES OF MY PAST AND
ABOVE ALL I AM SO VERY ASHAMED OF WHO I WAS. PEOPLE AS A WHOLE TEND TO DWELL ON ALL THE
NEGATIVES OF THEIR PAST. IN DURING SO, THEY SQUEEZE OUT ALL THE GOOD THAT COMES WITH THE
PAIN OF GROWTH AND THE AMENDMENT OF THEIR NEGATIVES. THERE ARE NO GOALS THAT CANNOT
BE ACHIEVED IF YOU BALANCE YOUR LIFE WITH THE "KNOWLEDGE", THE "WISDOM" AND THE LOVE OF
SELF. I WISH I HAD HAD SOMEONE TO UNDERSTAND ME THE WAY I NOW UNDERSTAND THE NEED FOR
GUIDANCE AND EDUCATION. I UNDERSTAND WHAT IT IS LIKE TO BE POOR, TO BE BEATEN AND TO BE
MISUNDERSTOOD, HAVING GROWN UP UNDER VERY HARSH CIRCUMSTANCES IN THE PATTERSON
PROJECTS IN THE SOUTH BRONX. MOST OF ALL, I TOTALLY UNDERSTAND THE NECESSITY TO ACHIEVE A
BETTER LIFE BY ANY MEANS NECESSARY, WHEN THERE IS NO ONE TO GUIDE YOU TOWARDS THE
IMPORTANCE OF WHAT AN EDUCATION CAN DO FOR YOU.



THESE PAST 38 YEARS OF MY INCARCERATION HAVE REDEFINED ME, AND I CANT ATTEST TO THE
POSITIVE GROWTH AND DEVELOPMENT THAT I HAVE UNDERGONE. I AM THE FIRST AND THE ONLY
INMATE IN THE HISTORY OF STATE AND FEDERAL BUREAU OF PRISONS THAT HAS RECEIVED FOUR
ACCREDITED COLLEGIATE DEGREES WHILE INCARCERATED: ASSOCIATES, BACHELORS, MASTERS, AND
ULTIMATELY MY PhD IN SOCIOLOGY. WHILE SERVING MY TIME, I HAVE WRITTEN MORE THAN 25
SCREENPLAYS, AND NUMEROUS NOVELS, ALL THE WHILE MENTORING OTHERS TO ENRICH THEIR LIVES
THROUGH EDUCATION AND THE DEVELOPMENT OF POSITIVE SELF-CONCEPTS. I TAKE GREAT PRIDE IN
SAYING THAT MY JOURNEY HAS BEEN THE TRUE DEFINITION OF REHABILITATION: I HAVE COME TO
UNDERSTAND THAT GAINING AN EDUCATION CAN TRANSITION ONES WORLD-VIEW AND CHANGE THE
DECISION-MAKING PROCESS FOR AN INDIVIDUAL SUCH AS MYSELF.



I WANT TO GIVE BACK TO THE SOCIETY FROM WHICH I COME, BY RETURNING TO MY ROOTS AND
MENTORING THE YOUTH OF AMERICA, SO AS TO NOT MAKE THE SAME MISTAKES THAT I MADE IN THE
PAST. IF ANYONE WILL REACH OUR YOUTH, IT WILL BE ME OR SOMEONE VERY MUCH LIKE ME BECAUSE
YOUNG PEOPLE FROM MY COMMUNITY RELATE TO MY EXPERIENCES. THE DISPROPORTIONATE
NUMBER OF TODAY'S INCARCERATED YOUNG PEOPLE OF COLOR IS HORRENDOUS. I CAN HELP TURN
THIS AROUND, BY SHARING MY TRUTH AND MY PAST.
        Case 1:83-cr-00150-PAC Document 84-4 Filed 08/10/20 Page 2 of 2




THE ONE THING IN MY PERSONAL LIFE, WHICH CAN NEVER BE RELIVED BY ME AS A MAN AND AS A
FATHER TO ALL MY CHILDREN, WHO ARE NOW ADULTS, IS TO GIVE THEM BACK THEIR LOSS OF NOT
HAVING A FATHER WHILE THEY WERE GROWING UP. MEMBERS OF MY IMMEDIATE FAMILY OFTEN
TEASE ME ABOUT MY ACCEPTANCE OF MY CHILDREN, WHOM HAVE COME FORTH DURING MY PAST 38
YEARS OF INCARCERATION, STATING THEY ARE MY SONS AND MY DAUGHTERS. WHAT THE TEASING
MEMBERS OF MY FAMILY FAIL TO REALIZE IS THE FACT THAT I WOULD RATHER ACCEPT A CHILD THAT
WAS NOT MINE, THAT TO REJECT ONE THAT TRULY IS MINE! PLUS, HOW COULD I EVER DENY ANY CHILD
THAT IS MINE THE OPPORTUNITY TO BE REPRESENTED BY A PARENT. WHEN I MYSELF WAS ADOPTED?
THE ANSWER IS I CANNOT!



IT IS IMPERATIVE THAT AMERICA TAKE A NEW APPROACH TO SOLVING ISSUES OF IMPRISONMENT. FOR
MORE THAN THREE DECADES, I HAVE SPENT MY LIFE IN PRISON. I BELIEVE THE TIME HAS COME TO
GRANT ME MY FREEDOM, AS I HAVE PROVEN THAT I AM READY TO RETURN TO SOCIETY WITH MY
PURPOSE; THAT I MAY NOW DO "GOD'S WORK"!!



THE REMORSE I FEEL FOR THE NEGATIVE IMPACT THAT I HAVE HAD ON MYSELF, MY LOVING FAMILY,
MY COMMUNITY, AND SOCIETY AS A WHOLE, I FEEL I DESERVE A "SECOND CHANCE YOUR HONOR". TO
GIVE SOMETHING POSITIVE BACK TO THE WORLD. AMERICA IS BY FAR THE CAPITAL OF THE WORLD TO
THE WORLD, AND WITHOUT A DOUBT IS IS BY FAR THE GREATEST COUNTRY IN THE WORLD! WHAT I
HAVE LEARNED AND ACCEPTED FIRST AND FOREMOST IN MY PRESENT DAY LIFE IS THE FACT THAT IT
MAY BE SOCIETY OR PARENTS WHO ARE AT FAULT FOR THE WAY A PERSON IS, BUT, IT IS HIS OR HER
FAULT IF AND IN FACT THEY REMAIN THAT WAY! THE COMMUNICATION IS MEANT TO GRACEFULLY
AND HUMBLY REQUEST THAT YOU YOUR HONOR BE SO KIND AS TO SUPPORT AND AID ME IN BEING
RELEASE FROM MY INCARCERATION! I PROMISE YOU HERE AND NOW "HONORABLE JUSTICE". THAT
YOU NOR ANY MEMBERS OF YOUR "EXECUTIVE PANEL OF JUSTICES", WILL NEVER REGRET HAVING ME A
BRAND NEW BEGINNING IN LIFE! BECAUSE I WILL SERVE TO HELP AND PREVENT THE YOUTH OF
AMERICA FROM SPENDING THE REST OF THEIR YOUNG LIVES IN PRISON CELLS ALL ACROSS THESE
UNITED STATES!

I SINCERELY! THANK YOU SO VERY MUCH YOUR HONORABLE JUSTICE!!!



GUY THOMAS FISHER
